   Case: 1:17-cv-08829 Document #: 272 Filed: 01/18/19 Page 1 of 2 PageID #:8678



                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION


       NEXT Payment Solutions, Inc.,                  )
                                                      )
                      Plaintiff,                      )       Case No. 1:17-cv-08829
                                                      )
       vs.                                            )       Honorable Ruben Castillo
                                                      )
       CLEAResult Consulting, Inc.,                   )
                                                      )
                      Defendant.                      )

       MOTION FOR LEAVE TO FILE UNDER SEAL UNREDACTED MOTION
       TO COMPEL COMPENSATION OF PLAINTIFF’S EXPERTS DEPOSED
           BY CLEARESULT PURSUANT TO F.R.CIV. P. 26 (B) (4) (E)
                      AND EXHIBITS IN SUPPORT

       NEXT Payment Solutions, Inc. (“NEXT”) by and through its attorneys and, pursuant to

Local Rule 5.8, moves for leave to file the following documents under seal in support of NEXT’s

Motion to Compel CLEAResult, Inc.(“CCI”) to Compensate NEXT’s experts deposed by CCI.

       On January 18, 2019, Plaintiff’s filed their Redacted Motion to Compel Compensation of

Plaintiff’s Experts deposed by CLEAResult and Exhibits in Support, except those Exhibits NEXT

seeks to file Under Seal, which are not redacted as the bulk of the information on the exhibits is

protectible. Thus, NEXT seeks leave to file the following documents under seal:

       1. Plaintiff’s Unredacted Motion to Compel Compensation of Its Experts which identifies
       hourly rates of Its experts which are deemed proprietary information of Plaintiff’s Expert’s
       Firms, Defendant’s experts and third party experts that are not readily ascertainable or
       generally known and can be deemed trade secret information that may be filed under seal.
       Strait v. Belcan Engg Grp., Inc., 2012 WL 2277903, at * 1 (N.D. Ill. June 18, 2012).

       2. The Invoices of Plaintiff’s Experts contain billing rates set for Plaintiff’s Experts by the
       companies for whom they provide expert services and are not generally known or readily
       ascertainable and, thus, constitute trade secrets of Global Economics and Quandary Peak
       that can be maintained under seal. Strait v. Belcan Engg Grp., Inc., supra. (See Exs. 4 (a),
       4 (b) and 5 (a)). These billing rates also appear in Plaintiff’s Expert reports (Exs. 13, 18),
       in the Declarations of Plaintiff’s Experts Dr. Valerdi (Ex. 17) and Mr. Snell (Ex. 21) and
   Case: 1:17-cv-08829 Document #: 272 Filed: 01/18/19 Page 2 of 2 PageID #:8679



       in the expert report of Defendant’s Expert, Todd Scheottelkotte (Ex. 22).

       3. The expert reports of Plaintiff’s Experts and Deposition of Plaintiff’s Experts (Ex. 13-
       16 for Dr. Valerdi) contain confidential protected trade secret information of NEXT and
       (Exs. 18-20 for Mr. Snell) contain confidential financial information of NEXT and CCI
       that is protected proprietary and trade secret information. Strait v. Belcan Engg Grp., Inc.,
       supra.

       On May 16, 2018, this Court entered a Protective Order in this case. (Dkt. 74). All of the

documents cited in the documents listed above have been marked confidential under the Protective

Order and/or by designation of CCI. Pursuant to Local Rule 26.2 and fall into the trade secret and

proprietary financial information that is to remain under seal.

       WHEREFORE, for the reasons set forth above, NEXT respectfully requests that this grant

its motion for leave to file under seal 1) an unredacted Motion to Compel compensation of its

experts; 2) Exhibits 4 (a), 4 (b) and 5 (a), NEXT’s Experts’ invoices; 3) Exhibits 13-22 which are

Confidential Expert Reports, Depositions and Declarations setting forth confidential expert hourly

rates be granted.

Dated: January 18, 2019                      RESPECTFULLY SUBMITTED,
                                             NEXT PAYMENT SOLUTIONS, INC.

                                             By: /s/ Susan Bogart
                                                     Law Offices of Susan Bogart
                                                     70 West Madison St., Ste. 1400
                                                     Chicago, IL 60602
                                                     Sbogart514@aol.com
                                                     sbogart@susanbogart.com
                                                     Tele: (312) 214-3271

                                                     Eric C. Cohen
                                                     Brinks Gilson & Lione
                                                     455 N. Cityfront Plaza Drive, Ste 3600
                                                     Chicago, IL 60611
                                                     eccohen@brinksgilson.com
                                                     Tel: (312) 321-4200
                                                     Attorneys for Plaintiff



                                                2
